439 F.2d 263
Thomas J. LEE, Plaintiff, Appellant,v.Helmut MEYER, Defendant, Appellee.
No. 7801.
United States Court of Appeals, First Circuit.
Heard March 1, 1971.
Decided March 9, 1971.

Nathan Greenberg, Boston, Mass., with whom Earl Wahl, Portland, Me., was on brief, for appellant.
Harrison L. Richardson, Portland, Me., with whom Robert L. Hazard and Richardson, Hildreth, Tyler & Troubh, Portland, Me., were on brief, for appellee.
Before ALDRICH, Chief Judge, McENTEE and COFFIN, Circuit Judges.
PER CURIAM.


1
In this case the plaintiff, a longshoreman, was injured when he fell off a beam about three feet above the ground on which he was standing to reach, with a pole, to dislodge a piece of burlap from a clamshell. The clamshell was being used to unload clay from a vessel. The weather was rainy and there was evidence that the beam was slippery because of the presence of clay thereon. The plaintiff offered evidence of two longshoremen, whom he described as experts, through whom he offered an opinion that the operation in question, although it was the method commonly employed in the City of Portland, was "unsafe and dangerous." The court rejected the testimony. The defendant had a verdict and the plaintiff appeals.


2
Plaintiff's evidence had already fully described the basic facts, and the activity. In addition, there were photographs. The court was warranted in finding that the issue related to simple physical matters, plainly comprehensible by a jury. While expert opinion on the ultimate question in the case may be admissible, it can only be when, in the view of the court, the witness has special qualifications that will enable him to add to the jury's understanding. The court's conclusion that this was not the case here was well within its discretion.


3
Affirmed.